      Case 2:19-cv-10879-JTM-MBN Document 74 Filed 07/23/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

TERRENCE KEYTON ROLLINS                                CIVIL ACTION

VERSUS                                                 NUMBER: 19-10879

TIMOTHY JONES, ET AL.                                  SECTION: “H”(5)

                                        ORDER

      The Court, having considered the motion, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff’s opposition to

the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Defendant’s motion is granted and that Plaintiff’s §1983 claim

against the New Orleans Police Department is dismissed.

      IT IS FURTHER ORDERED that the New Orleans Police Department’s Second

Motion to Dismiss (Doc. 68) is DENIED AS MOOT.

                                  New Orleans, Louisiana, this 23rd day of July, 2020.




                                                     JANE TRICHE MILAZZO
                                                 UNITED STATES DISTRICT JUDGE
